Fourth Court of Appeals
                                  San Antonio, Texas
                                          March 23, 2015

                                        No. 04-13-00231-CV

                                    James W. CARROLL,
                                          Appellant

                                                v.

                                        Joan CASTANON,
                                             Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998-CI-09347
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
Sitting: Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.

                                                             PER CURIAM

ATTESTED TO:_____________________________
                      Keith E. Hottle
                      Clerk of Court